Citation Nr: 0423210	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a scalp neuroma 
excision.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1997 to April 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California, which granted entitlement to service 
connection for the above disorder and assigned a 
noncompensable disability rating.  The RO in Oakland, 
California, currently has jurisdiction over the case.  

By rating action dated in January 2004, the RO determined 
that the veteran's service-connected residuals of a scalp 
neuroma excision warranted a 10 percent disability rating.

The veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge traveling to the RO in July 2004, 
but he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA's duty to assist the veteran also includes obtaining 
medical records in order to determine the nature and extent 
of the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).  
In his notice of disagreement dated in March 2002 and in his 
substantive appeal dated in December 2002, the veteran 
indicated that he had been treated at a private medical 
facility under Kaiser for symptoms associated with his 
service-connected residuals of a scalp neuroma excision.  He 
has also stated that he planned to seek treatment at VA.  
Accordingly, any such treatment records should be obtained on 
remand.

Additionally, the veteran underwent a VA scars examination in 
June 2003.  In the examination report, the examiner indicated 
that a color photograph of the affected area had been taken 
and enclosed along with the report.  However, the photograph 
is not of record.  Accordingly, on remand, the photograph 
should be obtained.  If it is not available, the veteran 
should be afforded another VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify any VA or 
non-VA health care providers (i.e., 
Kaiser and any VA facilities) that have 
treated him for his residuals of a scalp 
neuroma excision since 2001 and make 
arrangements to obtain any records of 
treatment that are not already associated 
with the claims folder.  

2.  Make arrangements to obtain the 
photograph taken in conjunction with the 
veteran's June 2003 VA examination.  

3.  If the previous photograph is not 
available, the veteran should be scheduled 
for another VA examination of his skin.  The 
claims folder must be made available to the 
examiner for review prior to the 
examination, and the examiner must annotate 
in the examination report that this has been 
accomplished.  Unretouched color photographs 
should be included with the examination 
report.

The examiner must describe all residuals of 
the scalp neuroma excision in detail, 
including the size, location, and the extent 
of any disfigurement.  The examiner should 
state whether or not there is any tissue 
loss, elevation or depression of the scar, 
adherence to underlying tissue, hypo or 
hyper-pigmentation, abnormal texture, 
induration, or inflexibility.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




